DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious in a test device ‘an OTDR module configured to, in an OTDR mode, set an emission wavelength of the pulsed tunable laser source for generating a pulsed test signal in the selected WDM channel, set a center wavelength of the tunable filter within the selected WDM channel and acquire from the detection circuit, an OTDR trace representing backscattered and reflected light as a function of distance in the optical fiber link; and
a WDM power meter module configured to, in a WDM power meter mode, set the center wavelength of the tunable filter within the selected WDM channel and acquire from the detection circuit, an optical power value representing an optical power level of light from the optical fiber link within the selected WDM channel’ in combination with the rest of the limitations of claim 1.  Claims 2-11 are allowed at least by their dependency.
As to claim 12, the prior art of record, taken alone or in combination, fails to disclose or render obvious in a test method for testing an optical fiber link using a test device having a WDM power meter module and an OTDR module ‘in a WDM power meter mode: setting the center wavelength of the tunable filter within the selected WDM channel; using the tunable optical filter receiving light from the optical fiber link via said test port, to filter out optical power outside of the selected WDM channel before detection; and
in absence of the pulsed test signal, using a detection circuit connected to the tunable filter to acquire an optical power value representing an optical power level of light from the optical fiber link within the selected WDM channel’ in combination with the rest of the limitations of claim 12.  Claims 13-18 are allowed at least by their dependency.
As to claim 19, the prior art of record, taken alone or in combination, fails to disclose or render obvious in a test method for testing an optical fiber link using a test device having a WDM power meter module and an OTDR module ‘based upon a determination that the optical power value measured for at least one WDM channel is not null and is less than said power level threshold:  the OTDR module performing at least one OTDR acquisition toward the optical fiber link to acquire an OTDR trace representing backscattered and reflected light as a function of distance in the optical fiber link’ in combination with the rest of the limitations of claim 12.  Claims 13-18 are allowed at least by their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  please refer to attached PTO-892.
Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886